Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Prior rejections under 112(b) or 112(pre-aia) second paragraph for insufficient antecedent basis in regards to of claim 15 are withdrawn in view of applicant’s amendment.

Allowable Subject Matter
3.	Claims 1-15 are allowed.

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“...when the first candidate query is detected by the searching, select a first execution plan associated with the first candidate query by referring to the first memory, extract specific data from the second memory on the basis of the selected first execution plan, and transmit the specific data to the application server; 
when the first candidate query is not detected by the searching, transmit the first query through the application server to the database server, the database server is configured to: 
receive the first query sent from the data providing apparatus which receives the first query sent from the application server, create the execution plan based on the received first query; 

create response data for the first query based on the acquired data; and 
send the response data and the execution plan to the data providing apparatus, 
a cache server is configured to: 
receive the response data and the execution plan sent from the database server; and 
send, to the application server, the received response data”, in combination with the other claimed limitations.  

With respect to the independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when the first candidate query is detected by the searching, selecting a first execution plan associated with the first candidate query by referring to the first memory, extracting specific data from the second memory on the basis of the selected first execution plan, and transmitting the specific data to the application server; and 
when the first candidate query is not detected by the searching, transmitting the first query through the application server to the database server, the database server is configured to: 
receive the first query sent from a data providing apparatus which receives the first query sent from the application server; 
create the execution plan based on the received first query; 
acquire data corresponding to the execution plan from a database stored in a storage device; 

send the response data and the execution plan to the data providing apparatus, 
a cached server is configured to: 
receive the response data and the execution plan sent from the database server; and
send, to the application server, the received response data.” , in combination with the other claimed limitations.  

With respect to the independent claim 15, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when the first candidate query is detected by the searching, selecting a first execution plan associated with the first candidate query by referring to the first memory, extracting specific data from the second memory on the basis of the selected first execution plan, and transmitting the specific data to the application server; and 
when the first candidate query is not detected by the searching, transmitting the first query through the application server to the database server, the database server is configured to: 
receive the first query sent from a data providing apparatus which receives the first query sent from the application server; 
create the execution plan based on the received first query; 
acquire data corresponding to the execution plan from a database stored in a storage device; 
create response data for the first query based on the acquired data; and 

receive the response data and the execution plan sent from the database server; and 
send, to the application server, the received response data.” , in combination with the other claimed limitations.  

Dependent claims 2-7 and 9-14 are dependent to an already allowed claim and are therefore also allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167